

116 HR 6079 : Microloan Improvement Act of 2020
U.S. House of Representatives
2020-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 6079IN THE SENATE OF THE UNITED STATESSeptember 15, 2020 Received; read twice and referred to the Committee on Small Business and EntrepreneurshipAN ACTTo amend the Small Business Act to optimize the operations of the microloan program, lower costs for small business concerns and intermediary participants in the program, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Microloan Improvement Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows: Sec. 1. Short title; table of contents.Sec. 2. Interest rate for certain intermediaries.Sec. 3. Lines of credit authorized.Sec. 4. Extended repayment terms.Sec. 5. Loan limits adjusted.Sec. 6. Program funding for microloans.Sec. 7. Technical assistance grant flexibility.Sec. 8. Credit reporting information.Sec. 9. Report regarding equitable distribution.2.Interest rate for certain intermediariesSection 7(m)(3)(F)(iii) of the Small Business Act (15 U.S.C. 636(m)(3)(F)(iii)) is amended by striking $7,500 and inserting $10,000.3.Lines of credit authorized Section 7(m)(6)(A) of the Small Business Act (15 U.S.C. 636(m)(6)(A)) is amended by inserting (including lines of credit) after fixed rate loans.4.Extended repayment terms Section 7(m)(6) of the Small Business Act (15 U.S.C. 636(m)(6)) is amended by adding at the end the following:(F)Repayment terms(i)Limitation on repayments termThe repayment term for a loan made under this paragraph shall not be more than—(I)in the case of a loan made by an intermediary of $10,000 or less, 7 years; and(II)in the case of a loan made by an intermediary of greater than $10,000, 10 years.(ii)No additional limitationsThe Administrator may not impose any additional limitation on the term for repayment of a loan made by an intermediary under this paragraph..5.Loan limits adjustedSection 7(m)(3)(C) of the Small Business Act (15 U.S.C. 636(m)(3)(C)) is amended by striking and $6,000,000 and inserting and $7,000,000 (in the aggregate).6.Program funding for microloans(a)In generalSection 7(m) of the Small Business Act (15 U.S.C. 636(m)) is amended—(1)in paragraph (7)(B)—(A)by amending clause (i) to read as follows:(i)AllocationSubject to the availability of appropriations and for the first 2 quarters of a fiscal year, of the total amount of new loan funds made available for award under this subsection in such fiscal year, the Administrator shall—(I)reserve 15 percent of such funds for award to designated underutilized States; and(II)make the remaining 85 percent of such funds available for award in any State.; and(B)in clause (ii), by striking to carry out and all that follows through the period at the end and inserting the following: under clause (i)(I) remains unexpended, the Administrator may make that portion available for award in any State or designated underutilized State.; and(2)in paragraph (11)—(A)in subparagraph (C)(ii), by striking the period at the end and inserting ; and; and(B)by adding at the end the following new subparagraph:(D)the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, the Northern Mariana Islands, and American Samoa..(b)RulemakingNot later than 180 days after the date of the enactment of this Act, the Administrator of the Small Business Administration shall issue regulations to define the term designated underutilized State, as used in section 7(m)(7)(B) of the Small Business Act (15 U.S.C. 636(m)(7)(B)), as added by this section.7.Technical assistance grant flexibilitySection 7(m)(4) of the Small Business Act (15 U.S.C. 636(m)(4)) is amended—(1)in subparagraph (A), by striking subparagraph (C) each place that term appears and inserting subparagraphs (C) and (G);(2)in subparagraph (C)(i)—(A)by striking subparagraph (A) and inserting subparagraphs (A) and (G); and(B)by striking the dollar figure and inserting $10,000;(3)in subparagraph (D), by striking subparagraph (A), or (C) and inserting subparagraph (A), (C), or (G); and (4)by adding at the end the following:(G)Grant amounts based on appropriationsIn any fiscal year in which the amount appropriated to make grants under subparagraph (A) is sufficient to provide to each intermediary that receives a loan under paragraph (1)(B)(i) a grant of not less than 25 percent of the total outstanding balance of loans made to the intermediary under this subsection, the Administrator shall make a grant under subparagraph (A) to each intermediary of not less than 25 percent and not more than 30 percent of that total outstanding balance..8.Credit reporting informationThe Administrator of the Small Business Administration shall issue rules establishing a process under which an intermediary that makes a loan to a borrower under section 7(m) of the Small Business Act (15 U.S.C. 636(m)) shall be required to provide the major credit reporting agencies with information about the borrower relevant to credit reporting, such as the borrower’s payment activity on the loan.9.Report regarding equitable distributionSection 7(m)(8) of the Small Business Act (15 U.S.C. 636(m)(8)) is amended—(1)by striking In approving and inserting the following:(A)In generalIn approving; and(2)by adding at the end the following:(B)Annual reportThe Administrator shall include in the report submitted under paragraph (10), and make publicly available on the website of the Administration, information on how the Administration has met the requirements of subparagraph (A)..Passed the House of Representatives September 14, 2020.Cheryl L. Johnson,Clerk